In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-16-00473-CV


AMARILLO II ENTERPRISES, LLC D/B/A AMARILLO CENTER FOR SKILLED CARE;
 CREATIVE SOLUTIONS IN HEALTHCARE, INC.; PAULA FLORES; AND TODD
                       GUDGELL, APPELLANTS

                                            V.

                          THOMAS SAMES, M.D., APPELLEE

                           On Appeal from the 181st District Court
                                   Potter County, Texas
               Trial Court No. 105779-B, Honorable John B. Board, Presiding

                                    February 8, 2017

                                  Order on Abatement
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Amarillo II Enterprises, LLC d/b/a Amarillo Center for Skilled Care, Creative

Solutions Healthcare, Inc., Paula Flores and Todd Gudgell (appellants) appeal from the

denial of their motion to stay the underlying litigation pending resolution of binding

arbitration. Thomas Sames, appellee, filed a petition to investigate a potential claim or

claims against appellants pursuant to Texas Rule of Civil Procedure 202 which was

granted by the trial court. Appellants filed this appeal regarding their motion to stay the
proceedings pending arbitration. They also filed an original proceeding for mandamus

relief from the court’s order granting the 202 petition. This court conditionally granted

the mandamus in cause number 07-17-00005-CV on February 3, 2017. In that opinion,

we ordered the trial court to “1) vacate its December 20, 2016 order (and all subsequent

orders) granting Sames discovery under Texas Rule of Civil Procedure 202.1 et seq,

and 2) determine whether the parties executed an enforceable arbitration clause

encompassing the issues to be asserted in the anticipated suit of Sames as explained in

his live Rule 202 pleading.” We gave the trial court thirty days from the February 3rd

date to comply. Because the issue in the present appeal involves the same issue of

arbitration as was in the mandamus, we abate the appeal pending the trial court’s

compliance of this court’s directive. All appellate deadlines will be held in abeyance

until further order of the court.

       It is so ordered.

                                               Per Curiam




                                           2